Title: From Richard O’Brien to John Adams, 12 May 1792
From: O’Brien, Richard
To: Adams, John,United States Senate


				
					To the Honourable Senate of the united States of America
					City of Algiers May the 12th. 1792
				
				The Humble Petition of us the undersigning Citizens of the united States who are now Languishing prisoners at Algiers—Humbly Sheweththat we youre petitioner’s had the misfortune of being Captured nearly Seven years ago by Cruisers belonging to the Regency of Algiers while we were navigateing Vessels belonging to Citizens of the united States.that we were flattered for a Considerable time with the Expectations held up to us that we would be Redeemed from Captivity as Soon as it Could be done with propriety and Consistant to the Interest of our Country. that to effect this Redemption Mr John Lamb was Sent to Algiers on the part of the united States and that he entered into and agreement with the Regency of Algiers for our Ransom in Consequence of which the Terms were Recorded on the books of the Regency. but Mr Lamb never Returned to fulfill them by the payment of the Ransom money. Though he promised in the name of the United States to do it in foure months.that we understand that Several persons have been empowered to make inquiries whether the Ransom agreed upon by Mr Lamb might not be Reduced but all attempts of that sort have hitherto proved ineffectual. the Regency Declareing that the Contract made by the agent of the United States ought to be Dischargedthat we were for Some time Suplied with Such Sums of money as Served together with the prospect of Redemption held up to us to alliviate in Some Degree the Rigioure of our Captivity but those Suplies have Ceased for a Considerable time Dureing which we have been Reduced to the utmost Distress.that owing to the Maloncholy Situation to which we are Reduced one of us James Garnet has been Deprived of his Sences and is Confined in a Dungeon. The Rest Remain Distitute Allmost of all the Necessaries of life and in this Deplorable Situation we have Resisted any Temptations to enter into the Service of the Regency that might be hereafter attended with Repentance or Remorse. Trusting in the Justice and Humanity of Congress that we Shall never be Reduced to the Necessity of abandoning our Country & ReligionWe Humbly pray you will further consider what our Sufferings must have been Dureing that trying period of Nearly Seven years Captivity twice Surrounded with the pest other Contagious Distempers (which has Numbered Six of our Countrymen in the bills of Mortality far Distant from our Country) and families without any that prospect or assurances of ever Seeing them moreWith these Sentiments we Entreat that Some attention will be paid to our Situation and that Congress will before the whole of us perish take Such Steps towards our being Liberated as in theire Judgement Shall appeare proper and Right. and youre petitioners will ever pray and be Thankfull
				
					Richard OBryenJosai StephensAndw. MontgomeryAlexander ForsythJas: Lear. CathcartGeorge SmithPhilip SloanPeter LorinThs Gregory BillingsJacobens I. PanierWilliam PattersonJames GarnetJames Gull
				
				
			